GILDEA, Chief Justice
(dissenting).
The majority strikes down Minn. Stat. § 554.02 (2016) of the anti-SLAPP statutes as unconstitutional as applied to claims at law alleging torts. Specifically, the majority holds that the statute violates the right to jury trial because the statute requires that the district court judge resolve fact issues. It is not necessary, in my view, to reach the broad issue the majority decides. We presume that statutes are constitutional. Midland Glass Co. v. City of Shakopee, 303 Minn. 134, 138, 226 N.W.2d 324, 326 (1975). And our precedent recognizes that we resolve cases without reaching constitutional issues whenever possible. See Erlandson v. Kiffmeyer, 659 N.W.2d 724, 732 n.7 (Minn. 2003) (“Our general practice is to avoid a constitutional ruling if there is another basis on which a case can be decided.”); In re Senty-Haugen, 583 N.W.2d 266, 269 n.3 (Minn. 1998) (“It is well-settled law that courts should not reach constitutional issues if matters can be resolved otherwise.”). In this case, it is not necessary to decide whether section 554.02 of the anti-SLAPP statutes violates the jury-trial right because the dispositive question that the district court decided was one of law. A judge’s resolution of questions of law does not violate the jury-trial right.1 See Smith v. Stewart, 41 Minn. 7, 8, 42 N.W. 595, 596 (1889) (stating that questions of law are determined by the court and not the jury). I would resolve this case on this more narrow ground and not reach the constitutional question the majority decides. I am concerned that the majority’s resolution of this case may undermine the summary judgment remedy. The majority does not contend that rulings made on summary judgment violate the jury-trial right. But courts are likely to see such arguments in the future based on the rule the majority announces today. For these reasons, I dissent.
The complaint alleges malicious prosecution. The anti-SLAPP statutes provide an *639immunity to defendants and AWUM invoked that immunity. See Minn. Stat. § 554.03 (2016). To overcome the immunity defense, the statute requires that the Leiendeckers show by clear and convincing evidence that AWUM’s actions are not immune. See Minn. Stat. § 554.02, subd. 2. The parties agree that the Leiendeckers would have met that burden if they proved the elements of their malicious prosecution claim.
The tort of malicious prosecution requires that the Leiendeckers prove that AWUM brought a lawsuit without probable cause and with malice. See Allen v. Osco Drug, Inc., 265 N.W.2d 639, 642, 645 (1978) (discussing malicious prosecution); Virtue v. Creamery Package Mfg. Co., 123 Minn. 17, 32-33, 142 N.W. 930, 936 (1913) (same). In addition, the Leiendeckers must prove that AWUM’s lawsuit terminated in favor of the Leiendeckers. See Virtue, 123 Minn. at 32-33, 142 N.W. at 936. We have recognized that within the context of malicious prosecution, the first element—probable cause—is a question of law if the facts are undisputed. Allen, 265 N.W.2d at 642. In my view, the probable cause element is dispositive of the issues raised in this appeal.
The district court here concluded that AWUM brought the lawsuit underlying the malicious prosecution claim with probable cause. Specifically, on the legal malpractice claim against Lawrence Leiendecker in the underlying action, the court relied on determinations in prior district court proceedings and undisputed testimony from the Leiendeckers’ themselves. Similarly, on the conversion claim against Sinuon Leiendecker in the underlying action, the court based its conclusion on uncontrovert-ed facts about Sinuon’s salary and an unchallenged incident demonstrating her ability to give herself money with little oversight. The district court here did not find facts and did not need to make any credibility determinations on the probable cause element. Indeed, the parties themselves did not dispute the facts relating to the element of probable cause. In short, the district court’s conclusion that the Leiendeckers failed to show a lack of probable cause was a ruling as a matter of law.2
On appeal, the Leiendeckers do not contend otherwise and their brief points to no disputes of fact as to the probable cause element. The fact that the district court made findings of fact when analyzing the other elements of the tort is not dispositive here. The Leiendeckers’ failure to show a lack of probable cause is dispositive. Because the district court’s resolution of the legal question of probable cause did not *640violate the Leiendeekers’ right to a jury-trial and the court’s resolution of the probable cause element is dispositive of the immunity issue, I would reverse.3

. AWUM argued before the district court that rulings as a matter of law do not violate the jury-trial right and it makes the same argument here.


. The majority points to only one statement in the district court order to support its conclusion that there were factual disputes on the issue of probable cause on the legal malpractice claim against Lawrence. Notably, the majority does not identify any factual disputes on the issue of probable cause on the conversion claim against Sinuon. As to Lawrence, the majority notes that the district court determined that “[ajbsent Lawrence’s advice to Sinuon, it is unlikely AWUM would have formed a new board at that time.” The district court, however, did not have to choose between conflicting evidence or resolve conflicting inferences in order to make this conclusion. See Scheiber v. Chicago, St. Paul, Minneapolis & Omaha Ry. Co., 61 Minn. 499, 500, 63 N.W. 1034, 1034 (1895) (stating that in the absence of "fair doubt” as to the inferences to be drawn from undisputed facts, "it is ... the duty of the court to decide the question as one of law”). Indeed, the Leien-deckers did not contest at the district court (or on appeal) the fact that AWUM relied on Lawrence’s advice when it decided to form a new board. In contending that AWUM's legal malpractice claim was brought maliciously, the Leiendeckers argued Lawrence’s advice was not malpractice. They did not argue that AWUM did not receive advice from Lawrence or rely on the advice he gave. Because there were no factual disputes that required resolution, the district court properly determined probable cause as a matter of law.


. The Leiendeekers also raise alternate constitutional challenges to the anti-SLAPP law, but the district court did not rule on these matters and so they are not properly before our court in this appeal. See Thiele v. Stick, 425 N.W.2d 580, 582-83 (Minn. 1988).